DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim 1 is canceled; claims 2-21 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 04/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents No. 9,215,553; 9,621,664; and 10,911,898 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are not persuasive and also are moot in view of new grounds of rejection.
Applicant argues, Westerinen does not discloses "[determining/determine] a suggested mobile device behavior for the determined pattern by comparing the determined pattern associated with the mobile device to a plurality of different predefined patterns defined by one or more different users" where "each of the plurality of different predefined patterns is associated with a corresponding set of settings" and "in response to an indication that the mobile device is permitted to behave in a manner according to the suggested mobile device behavior, [configuring/configure] the mobile device to exhibit the suggested mobile device behavior when the mobile device experiences the determined pattern associated with the mobile device" as recited by independent Claims 2, 16, and 21. 
In response, Chen discloses ([0025] a sender may choose a vibration set, audio sound set and/or image set that already exists, or may construct a new mobile hug. For example, for a pair of users, a short-long-short vibration set may identify the sender and also convey "I miss you," while a long vibration followed by a short vibration may mean "call me." fig 3, 304, from an allowed sender? Detect special code? [0035] where the codes are processed to generate a hug or to lookup an existing one) hence reading on the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 2-7, 10-13, 16, 17, 19 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Westerinen et al., US 2010/0317371 (IDS) in view of Chen et al., US 2009/0143049. 
Claim 2, Westerinen discloses a method, comprising: 
determining, using a processor (fig 4, control circuit, [0059] one or more processors), a pattern associated with a mobile device ([0112] At 07:00, a user wakes up and turns the mobile device on. The mobile device senses its location from GSM signals, and assigns an identifier ID1 to the determined location), 
wherein the pattern is determined based on location data and time data associated with the mobile device ([0112] At 07:00, a user wakes up and turns the mobile device on. The mobile device senses its location from GSM signals, and assigns an identifier ID1 to the determined location),
wherein the mobile device is associated with a user ([0112] At 07:00, a user wakes up and turns the mobile device on); 
determining a suggested mobile device behavior for the determined pattern ([0104] a mobile device may sense that it is at a particular location between 11pm and 7am each day, with a high probability. The device can apply heuristics to conclude that the location is the user's home) by comparing the determined pattern associated with the mobile device ([0104] a mobile device may sense that it is at a particular location between 11pm and 7am each day, with a high probability) to a plurality of different  predefined patterns ([0039] if a change in location of mobile device indicates it is moving at 50 miles per hour, it can be concluded heuristically that the user is in a motorized vehicle and is not walking),
wherein each of the plurality of different predefined patterns is associated with a corresponding set of settings ([0039] if a change in location of mobile device indicates it is moving at 50 miles per hour, it can be concluded heuristically that the user is in a motorized vehicle and is not walking); and 
in response to an indication that the mobile device is permitted to behave in a manner according to the suggested mobile device behavior (fig 14b, [0108] proposes to automatically assign a label of "home" to the current location), configuring the mobile device to exhibit the suggested mobile device behavior when the mobile device experiences the determined pattern associated with the mobile device (fig 14c current profile: home, [0109] inform the user which location is currently sensed to serve as a confirmation to the user that appropriate UI settings are being automatically implemented based on the location).  
But does not explicitly disclose,
defined by one or more different users.
However, as Chen discloses defined by one or more different users ([0025] a sender may choose a vibration set, audio sound set and/or image set that already exists, or may construct a new mobile hug. For example, for a pair of users, a short-long-short vibration set may identify the sender and also convey "I miss you," while a long vibration followed by a short vibration may mean "call me." fig 3, 304, from an allowed sender? Detect special code? [0035] where the codes are processed to generate a hug or to lookup an existing one).  
Therefore, at the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify the Westerinen invention with Chen invention to include the claimed limitation(s) so as to allow the device to determine and/or compare a set of predefined setting of patterns among the users in order to output appropriate message to the user.  
Claim 3, Westerinen as modified discloses the method of claim 2, wherein the pattern associated with the mobile device is a stationary pattern (Westerinen [0101] the user may place the mobile device on a table so that it is stationary for the threshold period, e.g., several minutes or hours, such as when the user is sleeping. An appropriate UI behavior to automatically implement at the location might include setting the ringer off or to a lower volume).  
Claim 4, Westerinen as modified discloses the method of claim 2, wherein the pattern associated with the mobile device is a round-trip pattern (Westerinen fig 15a, 7:31, mobile device senses home network Wi-Fi ID2, 18:00, user arrives at home, mobile device senses home network Wi-Fi ID2).  
Claim 5, Westerinen as modified discloses the method of claim 2, wherein determining the pattern associated with the mobile device includes using a sensed or detected input to detect a beginning or ending of the pattern (Westerinen [0101] For example, the user may place the mobile device on a table so that it is stationary for the threshold period, e.g., several minutes or hours, such as when the user is sleeping).   
Claim 6, Westerinen as modified discloses the method of claim 5, wherein the sensed or detected input includes one or more of a near-field connection termination, an AC power connection, and/or a connection to a wireless network (Westerinen [0105] sensed EM signal may provide location information which can be used as a label. In the previously-mentioned example of a mobile device interacting with a point of sale terminal, the information "Sears, store #100, Chicago, Ill." was provided to the mobile device in an IRDA infrared signal).  
Claim 7, Westerinen as modified discloses the method of claim 2, wherein the suggested mobile device behavior includes one or more of a power setting, a wireless connection setting (Westerinen fig 15a, 9:00, the user arrives at the work desk and the mobile device senses a wireless keyboard, for instance, via Bluetooth signals, assigning an identifier ID6), a mobile data setting, a near-field connection setting, a ringer setting, a mobile messaging setting (Westerinen [0072] device could then automatically send the same message with or without user ratification. As an example of ratification, the screen of the mobile device might state: "I see you're at the coffee shop again and you sent this Twitter message. Do you want to send it again?"), a browser setting, an email Application Serial No. 17/126,790 Attorney Docket No. ROWLP002C36setting, a sound effect setting, a screen lock setting, a keypad lock setting, a background setting, a call setting, and/or a notification setting.   
Claim 10, Westerinen as modified discloses the method of claim 2, further comprising consolidating a plurality of patterns associated with the mobile device into the determined pattern associated with the mobile device (Westerinen [0089] the mobile device can automatically sense when it is at the coffee shop, such as based on an SSID of the Wi-Fi network, and set the ringer off, without requiring any manual intervention by the user, the mobile device can automatically sense when it is no longer at the coffee shop, and automatically set the ringer back on or revert to some other UI setting or profile).  
Claim 11, Westerinen as modified discloses the method of claim 10, wherein a first pattern of the plurality of patterns associated with the mobile device includes the mobile device travelling from a first location to a second location and a second pattern of the plurality of patterns associated with the mobile device includes the mobile device travelling from the second location to the first location (Westerinen fig 15a, [0112] mobile device senses the home network and assigns an identifier ID2 to the location, which is a Wi-Fi location. At 08:00, the user leaves for work, driving a car, so that the mobile device no longer senses the home network, [0115] At 18:00, the user arrives at home and the mobile device senses the home Wi-Fi network with ID2).   
Claim 12, Westerinen as modified discloses the method of claim 2, wherein the suggested mobile device behavior includes one or more mobile device settings to improve mobile device performance or mobile device battery life (Westerinen [0058] mobile device can learn to automatically configure UI settings by turning the ringer off when it is plugged into the charger, or otherwise undergoes charging, such as by placement on a power mat which charges by magnetic induction).  
Claim 13, Westerinen as modified discloses the method of claim 2, further comprising: 
providing the suggested mobile device behavior via a user interface (Westerinen fig 14b, [0108] proposes to automatically assign a label of "home" to the current location, and asks the user to ratify the proposed label); and 
receiving the indication that the mobile device is permitted to behave in a manner according to the suggested mobile device behavior via the user interface (Westerinen fig 14b, [0108] user can select "yes" if the proposed label is acceptable).  
Claim 16, see claim 2 for the rejection, Westerinen discloses a system, comprising: 
a processor (fig 4, control circuitry) configured to: 
determine a pattern associated with a mobile device, wherein the pattern is determined based on location data and time data associated with the mobile device, 
wherein the mobile device is associated with a user; 
determine a suggested mobile device behavior for the determined pattern by comparing the determined pattern associated with the mobile device to a plurality of different predefined patterns defined by one or more different users, 
wherein each of the plurality different predefined patterns is associated with a corresponding set of settings; and
in response to an indication that the mobile device is permitted to behave in a manner according to the suggested mobile device behavior, configure the mobile device to exhibit the suggested mobile device behavior when the mobile device experiences the determined pattern associated with the mobile device; and 
a memory coupled to the processor (fig 4, control circuitry, memory) and configured to provide the processor with instructions ([0124] computer readable instructions).  
Claim 17, see claim 3 and 4 for the rejection, Westerinen as modified discloses the system of claim 16, wherein the pattern associated with the mobile device is a stationary pattern or a round-trip pattern.  
Claim 19, see claim 10 for the rejection, Westerinen as modified discloses the system of claim 16, wherein the processor is further configured to consolidate a plurality of patterns associated with the mobile device into the determined pattern associated with the mobile device.  
Claim 21, see claim 2 for the rejection, Westerinen discloses ([0124] computer readable instructions) a computer program product embodied in a non-transitory computer readable medium and comprising computer instructions for: 
determining a pattern associated with a mobile device, wherein the pattern is determined based on location data and time data associated with the mobile device, wherein the mobile device is associated with a user; 
determining a suggested mobile device behavior for the determined pattern by comparing the determined pattern associated with the mobile device to a plurality of different predefined patterns defined by one or more different users, wherein each of the plurality of different predefined patterns is associated with a corresponding set of settings; and Application Serial No. 17/126,790 
Attorney Docket No. ROWLP002C38in response to an indication that the mobile device is permitted to behave in a manner according to the suggested mobile device behavior, configuring the mobile device to exhibit the suggested mobile device behavior when the mobile device experiences the determined pattern associated with the mobile device.
Claim(s) 8 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Westerinen et al., US 2010/0317371 (IDS) and Chen et al., US 2009/0143049 in view of Kwon et al., US 2012/0109862. 
Claim 8, Westerinen as modified discloses the method of claim 2, 
but Westerinen and Chen invention does not explicitly disclose,
wherein the determined pattern is determined to match one of the plurality of different predefined patterns in the event a time duration associated with the determined pattern is greater than a threshold time duration associated with the matching predefined pattern. 
However, Westerinen also teaches ([0100] the mobile device may sense that it is in the user's home. If the same location has been detected for a threshold period of time at decision step 1206, a user interface (UI) notification behavior is looked up based on the location-identifying information at step 1208, and the behavior is automatically implemented at step 1210, and [0101] user may place the mobile device on a table so that it is stationary for the threshold period, e.g., several minutes or hours, such as when the user is sleeping. An appropriate UI behavior to automatically implement at the location might include setting the ringer off or to a lower volume). That is, the time the behavior is automatically implemented is the time that has exceeded a threshold time duration as it would have been recognized by a skilled artisan in the art and adapt it to arrive at the claimed invention.
Further, as Kwon discloses wherein the determined pattern is determined to match one of the one or more predefined patterns ([0064] the context recognizing unit 149 may recognize another context other than the `going to work` as the current context of the user) in the event a time duration associated with the determined pattern is greater than a threshold time duration ([0064] a period of time when the first unit behavior 1 is repeatedly recognized exceeds 20 minutes) associated with the matching predefined pattern ([0064] the context recognizing unit 149 may recognize another context other than the `going to work` as the current context of the user). 
Therefore, at the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify the Westerinen and Chen invention with Kwon invention to include the claimed limitation(s) so as to allow the device to determine a time threshold has been exceeded in order to determine a user current context and/or a pattern/behavior. 
Claim 18, see claim 8 for the rejection, Westerinen as modified discloses the system of claim 16, wherein the determined pattern is determined to match one of the one or more predefined patterns in the event a time duration associated with the determined pattern is greater than a threshold time duration associated with the matching predefined pattern.  
Claim(s) 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Westerinen et al., US 2010/0317371 (IDS) and Chen et al., US 2009/0143049 in view of Kurata et al., US 2011/0081634. 
Claim 9, Westerinen as modified discloses the method of claim 2, 
further comprising configuring one or more other devices associated with the user ([0047] client devices 300, 304 and 306 include wireless adapters which allow them to connect to the wireless network) 
although Westerinen and Chen invention does not explicitly disclose,
to exhibit the suggested mobile device behavior when the one or more other device experience the determined pattern associated with the mobile device, 
however, it would have been obvious that the client devices 300, 304 and 306 exhibit the same experience the determined pattern associated with the mobile device that is connected to the same wireless network. Also, it would have been obvious to a skilled artisan in the art to recognize that as many as one or more other devices whether owned by the same user can be configured with the same configuration for the devices to exhibit the suggested mobile device behavior when the one or more other device experience the determined pattern associated with the mobile device using the same method of configuring a mobile device taught by Westerinen. 
 Further, as Kurata discloses to exhibit the suggested mobile device behavior when the one or more other device experience the determined pattern associated with the mobile device ([0015] The behaviour pattern analysis system may include multiple mobile terminals. [0016] The information notification unit may count the number of mobile terminals corresponding to a second behaviour pattern same as the specific second behaviour pattern, and in a case the number of the mobile terminals is a specific number or more, may notify all of the multiple mobile terminals of the notification information. [0330] with ToDo information being shared among multiple users).
Therefore, at the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify the Westerinen and Chen invention with Kurata invention to include the claimed limitation(s) so as to allow multiple user devices to be configured the same configuration of the behaviour/situation analysis in order to make use of as many devices as possible thereby improving marketing and commercial purposes. 
Claim(s) 14-15 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Westerinen et al., US 2010/0317371 (IDS) and Chen et al., US 2009/0143049 in view of Mei et al. US 2012/0295640. 
Claim 14, Westerinen discloses the method of claim 2, wherein a plurality of mobile device behaviors are determined (fig 15a), 
but Westerinen and Chen invention is silent on,
wherein the suggested mobile device behavior is prioritized over other mobile device behaviors included in the plurality of mobile device behaviors.  
However, as Mei discloses wherein the suggested mobile device behavior is prioritized over other mobile device behaviors included in the plurality of mobile device behaviors ([0034] mobile device automatically provides contextual information, including a location of the user and/or user's device and a local time at the location, [0035] entity types are ranked according to relevance to the user and/or the user's circumstances. Entity types can include business groupings, such as restaurants, hotels, shopping centers, museums, bars, theaters, clubs, beauty salons, casinos and any other type of "entities," i.e., business, club, organization, landmark, attraction, etc. ranking attempts to anticipate the needs of the user by ranking the entity type (e.g. restaurant) that it is anticipated that is of greatest present concern to the user).  
Therefore, at the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify the Westerinen and Chen invention with Mei invention to include the claimed limitation(s) so as to allow the device to rank an entity including time and location in order to anticipate the needs of the user thereby improving device operation. 
Claim 15, Westerinen as modified discloses the method of claim 14, wherein the suggested mobile device behavior is prioritized based on one or more of time spent at the pattern, a time of day (Mei [0036] the ranking may be made according to relevance to the user and/or the user's circumstances, day/date/time and location), a day of the week (Mei [0036] the ranking may be made according to relevance to the user and/or the user's circumstances, day/date/time and location), an acceptance rate, expert opinion, or power savings.  Therefore, at the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify the Westerinen and Chen invention with Mei invention to include the claimed limitation(s) so as to allow the device to rank an entity including time and location in order to anticipate the needs of the user thereby improving device operation. 
Claim 20, see claim 14 for the rejection, Westerinen as modified discloses the system of claim 16, wherein a plurality of mobile device behaviors are determined, wherein the suggested mobile device behavior is prioritized over other mobile device behaviors included in the plurality of mobile device behaviors.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647